Title: From George Washington to George Clinton, 24 February 1781
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters New Windsor 24th Feby 1781.
                        
                        In answer to your Excellency’s letter of the 14th I wrote fully on the 19th since which, I have had the honor
                            to receive your favor of the 20th. The reiterated request of both Houses of Assembly to leave the two Regiments of the
                            State in the quarter where they now are; places me in a delicate and painful situation.
                        I have already assured your Excellency and, through you, the Legislature, of my perfect disposition to comply
                            with the wishes of the State, as far as I have the means, to which indeed its exertions intitle it; but as an Officer
                            intrusted with the general interest of the Confederacy, in expectation of an active Campaign, under engagements which I
                            shall, at any rate, find it difficult to fulfil, I cannot, in policy, in justice to the United States, in good faith to
                            our Allies consent to divest my self of so considerable a part of my efficient force as the two Regiments in question. The
                            good of the service, joined to my regard for the State, will always prompt me, as it has heretofore done, to every effort
                            in my power to prevent or repel attacks upon it, but to give an assurance, that its troops shall remain as a cover to its
                            Northern and Western frontier from an apprehended invasion, is more than I could answer, while our views extend beyond a
                            mere defensive.
                        Other applications, similar to that from this State, have been made to me, a compliance with which would
                            leave us without a competent Garrison for the defence of West point.A heavy detachment from this part of the Army, for an important service, has obliged me to draw in all my out posts, and to call six Companies of the York line from Albany, as the smallest possible number necessary for the security of West point.
                        While I am compelled to deliver these Sentiments, I intreat Your Excellency to assure the Assembly, that it
                            is impossible to feel more than I do for the distresses of the State, and that, as far as it can be made consistent with
                            my general duty, no person will do more to serve it. I have the honor to be with the truest Respect & Esteem Yr
                            Excellency’s most obt Servt
                        
                            Go: Washington
                        
                    